UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended April 30, 2016 Commission File Number 01-34219 DESTINATION XL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 04-2623104 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 555 Turnpike Street, Canton, MA (Address of principal executive offices) (Zip Code) (781) 828-9300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the registrant’s common stock outstanding as of May 13, 2016 was 50,843,797. PART I. FINANCIAL INFORMATION Item1. Financial Statements. DESTINATION XL GROUP, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) April 30, 2016 January 30, 2016 (Fiscal 2016) (Fiscal 2015) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization Other assets: Intangible assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ Current portion of deferred gain on sale-leaseback Accounts payable Accrued expenses and other current liabilities Borrowings under credit facility Total current liabilities Long-term liabilities: Long-term debt, net of current portion Deferred rent and lease incentives Deferred gain on sale-leaseback, net of current portion Deferred tax liability Other long-term liabilities Total long-term liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value, 1,000,000 sharesauthorized, none issued — — Common stock, $0.01 par value, 100,000,000 shares authorized,61,709,568 and61,692,285 shares issued at April 30, 2016 and January 30, 2016, respectively Additional paid-in capital Treasury stock at cost, 10,877,439 shares at April 30, 2016 and January 30, 2016 ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 DESTINATION XL GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) For the Three Months Ended April 30, 2016 May 2, 2015 (Fiscal 2016) (Fiscal 2015) Sales $ $ Cost of goods sold including occupancy costs Gross profit Expenses: Selling, general and administrative Depreciation and amortization Total expenses Operating income Interest expense, net ) ) Income (loss) before provision for income taxes ) Provision for income taxes 57 61 Net income (loss) $ $ ) Net income (loss) per share - basic and diluted: Net income (loss) per share - basic $ $ ) Net income (loss) per share - diluted $ $ ) Weighted-average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 3 DESTINATION XL GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) For the Three Months Ended April 30, 2016 May 2, 2015 (Fiscal 2016) (Fiscal 2015) Net income (loss) $ $ ) Other comprehensive income (loss) before taxes: Foreign currency translation 45 23 Pension plans Other comprehensive income (loss) before taxes Tax (provision) benefit related to items of other comprehensive income (loss) — — Other comprehensive income (loss), net of tax Comprehensive income (loss) $ $ ) The accompanying notes are an integral part of the consolidated financial statements. 4 DESTINATION XL GROUP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (Unaudited) Accumulated Additional Other CommonStock Paid-in TreasuryStock Accumulated Comprehensive Shares Amounts Capital Shares Amounts Deficit Income (Loss) Total Balance at January 30, 2016 $ $ ) $ ) $ ) $ ) $ Stock compensation expense Board of Directors compensation 18 Accumulated other comprehensive income (loss): Unrecognized gain associated with pension plan Foreign currency 45 45 Net income Balance at April 30, 2016 $ $ ) $ ) $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 5 DESTINATION XL GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Three Months Ended April 30, 2016 May 2, 2015 (Fiscal 2016) (Fiscal 2015) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used for operating activities: Amortization of deferred gain on sale-leaseback ) ) Amortization of deferred debt issuance costs 68 70 Depreciation and amortization Deferred taxes, net of valuation allowance 26 27 Stock compensation expense Board of Directors stock compensation Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) ) Other assets ) 59 Accounts payable ) Deferred rent and lease incentives Accrued expenses and other liabilities ) ) Net cash used for operating activities ) ) Cash flows from investing activities: Additions to property and equipment, net ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Proceeds from the exercise of stock options — 61 Principal payments on long-term debt ) ) Costs associated with debt issuances — (8 ) Net borrowings under credit facility Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 6 DESTINATION XL GROUP, INC.
